Title: To Benjamin Franklin from Witel & Fauche, 24 October 1784
From: Witel & Fauche
To: Franklin, Benjamin


				
					Monsieur
					Neufchastel en suisse le 24e. 8bre 1784
				
				C’est avec la Confiance que doit inspirer le Législateur de la Nation la plus Sage, que nous prenons la liberté de solliciter vos Conseils & vos avis sur un projet chéri & qui nous occupe tout entier depuis quelques années; nos desirs & nos voeux ne tendent qu’a l’effectuer; mais pour cela nous avons besoin de directions & nous n’avons pas balancé a vous les demander Monsieur, puisque vous Seul pouvez nous les répartir, & vos vertus que tout le monde admire, ne nous laissent aucun doute Sur vôtre bonne volonté.
				Nous Sommes imprimeurs & Libraires; quoique nés dans un de ces gouvernemens qu’on appelle Sages & modêrés dans notre Europe, depuis l’heureuse revolution de l’Amérique; nous avons constamment jeté des yeux de convoitise Sur cette nouvelle Terre-promise; Nous avons lû avec avidité tout ce qui rend cette fortunée Republique Si interessante & enfin pour pouvoir exécuter une entreprise depuis longtemps projettée, nous n’avons négligé aucun moyen pour nous en faciliter l’exécution. Pour cet effet nous nous Sommes fait un fonds d’environ 20000 l.t. de france en Ouvrages les plus estimables & les plus utiles.

Nous nous proposerions de passer dans l’une des Provinces des Etats-unis, qui pourroit le mieux convenir à notre vocation & procurer l’ecoulement le plus avantageux à nos Marchandises, tandis que notre troisieme en attendant de nos nouvelles realiseroit en espéces ce qui nous reste tant de notre fabrique qu’en Meubles & autres effets inexportables.
				Nous pensons que les deux voyageurs arrivant en Amerique avec cette cargaison & surtout Si nous avions le bonheur de meriter votre protection & d’obtenir une aussi puissante recommandation que la votre, ils parviendroient à Se procurer un établissement que notre Zèle, nos foibles lumières & notre Patiotisme rendroit utile à nos nouveaux compatriotes comme à nous mêmes. Nous ne porterons point dans cette nouvelle patrie les vertus brillantes qui ne Se rencontrent que chez les ames privilégiées & qu’on admire Sans jalousie; Mais des moeurs Simples, des coeurs droits, des ames Sensibles & aimantes & Surtout la disposition la plus décidée à chérir nos nouveaux fréres & a respecter leurs Loix.
				Notre troisieme associé écrivain de la présente & qui a eu l’inapréciable avantage de vous voir & de vous parler en 1778 est marie & a deux fils & une fille c’est lui qui Seroit chargé de mettre définitivement ordre à nos affaires dans ce pays & qui ne nous joindroit que lorsque nous aurions un établissement trouvé & presqu’assuré en amerique. Il laisseroit à nos Parens l’un de ses enfans qui fait les délices de Son ayeul. Nous sommes tous les trois frêres & beaux fréres, ainsi le Sang, l’amitié & les intêrets nous unissent.
				Si vous daignez nous honnorer d’une réponse & que nous Soyons assez heureux pour obtenir votre bienveillance. Nos deux voyageurs partiroient pour Paris, munis de tous les titres & de tous les actes de Creance & d’authenticité nécessaries pour acquerir l’honneur de votre Confiance. & Si dés ce moment nous ne satisfaisons pas à cette formalité indispensable, C’est quil est besoin que préalablement, nous Sachions Si vous voulez bien nous être favorable afin que nous ne fassions pas des démarches auprès de nos magistrats, qui, en faisant connoitre nos intentions, seroient peut être inutiles.
				
				Nous ignorons entiérement quelle contrée il nous conviendroit choisir des treize provinces unies, aucune ne nous Seroit indifferente, mais nous chercherions la Convenance rélativement à nos talens & à nos Moyens. Personne au monde ne peut nous diriger comme vous Monsieur & nous implorons instamment cette grace de vôtre part.
				En ayant l’honneur de vous présenter notre respectueux dévouement à Paris, nous aurions celui de vous donner un Catalogue des ouvrages qui composent notre fonds. Nous y ferions les suppressions ou augmentations que vous jugeriez convenables.
				Pardonnez Monsieur à notre prolixité & veuillez en faveur de l’intention, que nous croyons louable, passer avec indulgence Sur ce qu’il peut y avoir d’irregulier & de trop hardi dans notre démarche.
				Nous demeurons avec un profond Respect Monsieur Vos trés humbles & trés Obeissans serviteurs
				
					
						Witel & Fauche
					
				
			 
				Notation: Peuche 24 Oct. 1784
			